DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.  Claim 32 is newly presented.  Claims 1-18 and 20-32 are examined.

Claim Objections


Claim 1 is objected to because of the following informalities:  
Regarding Claim 1:
The recitation “each of the high-pressure, intermediate-pressure and low-pressure turbine sections” (ll. 10-11) is believed to be in error for – each of the high-pressure turbine, the intermediate-pressure turbine and the at least one additional low-pressure compressor sections  –.
The recitation “and the low-pressure compressor section” (ll. 17-18) is believed to be in error for – and the at least one additional low-pressure compressor section –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Siden 2009/0193783 in view of Niggermeier 2015/0252729 and further in view of Nakhamkin 6038849.
Regarding Claim 1, Siden teaches a gas turbine system comprising (seen in Fig. 9):
an aeroderivative gas turbine engine 900 (Fig. 9); and
a load 212 having a shaft line 910 drivingly coupled to the gas turbine engine 900; the gas turbine engine 900 comprises (Fig. 9):
a high-pressure turbine section 904 and a high-pressure compressor section 905, drivingly coupled to one another by a first turbine shaft 902;
an intermediate-pressure turbine section 908 and at least one additional low-pressure compressor section 909 drivingly coupled to one another by a second turbine shaft 906, the first turbine shaft 902 and the second turbine shaft 906 being coaxially arranged, the second turbine shaft 906 extending through the first turbine shaft 902 (Fig. 9);
a combustor section 120; 

Siden does not teach each of the high-pressure, intermediate-pressure and low-pressure turbine sections respectively comprises a set of rotating blades and a set of stationary blades; a combustor section including a diffusion combustor defining a flow passage extending therethrough, wherein the high-pressure turbine section and the high-pressure compressor section, in addition to being mechanically coupled via the first turbine shaft, are fluidly coupled via the flow passage extending through the combustor section, and the low-pressure compressor section and the intermediate-pressure turbine section, in addition to being mechanically coupled via the second turbine shaft, are fluidly coupled via a common flow path extending through the high-pressure compressor section, the combustor section and the high- pressure turbine section; and the free power turbine has a mechanical power rating of at least 65MW under ISO day conditions.
Niggermeier teaches
each of the high-pressure 54, intermediate-pressure 46 and low-pressure turbine 44 sections respectively comprises a set of rotating blades and a set of stationary blades (set of rotating and stationary blades seen in Fig. 1);
a combustor section 26 including a diffusion combustor 56  defining a flow passage [a] extending therethrough (Annotated Fig. 2, below), the high-pressure turbine section 54 (seen in Fig. 2) and the high-pressure compressor section 52, in addition to being mechanically coupled via the first turbine shaft 32, are fluidly coupled via the flow passage [a] extending through the combustor section 26 (Figs. 1-2), 
and the low-pressure compressor section 44 and the intermediate-pressure turbine section 46, in addition to being mechanically coupled via the second turbine shaft 30, are fluidly coupled via a common flow path [b] extending through the high-pressure compressor section 52, the combustor section 26 and the high- pressure turbine section 54 (Annotated Figs. 1-2, below).

    PNG
    media_image1.png
    535
    857
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 1 of Niggemeier (US 2015/0252729)

    PNG
    media_image2.png
    582
    879
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 2 of Niggemeier (US 2015/0252729)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the schematic high-pressure turbine section 904, intermediate-pressure turbine section 908, high-pressure compressor section 905 and a combustor section 120 of Siden with 
Siden in view of Niggermeier does not teach the free power turbine has a mechanical power rating of at least 65MW under ISO day conditions.
Nakhamkin teaches a conventional combustion turbine assembly that is rated at 84.5 MW under ISO conditions (Col. 1, ll. 36-49; Fig. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the free power turbine 912 of Siden in view of Niggermeier to have a mechanical power rating of at least 65MW under ISO day conditions, as taught by Nakhamkin that teaches a conventional turbine generating the claimed power output. 
Siden in view of Niggermeier and Nakhamkin, as discussed so far, does not teach the free power turbine has a mechanical power rating of at least 65MW under ISO day conditions.  However, Siden in view of Niggermeier and Nakhamkin, teaches an aeroderivative gas turbine engine 900 which has a free power turbine 912 that is capable of having a mechanical power rating of at least 65MW under ISO day conditions.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from 
While Siden in view of Niggermeier and Nakhamkin teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings. In other words, the apparatus as claimed and the applied prior art being the same, the will obviously operate in the same way under identical conditions.
Regarding Claim 18, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1, and Siden further teaches
the combustor section 120 comprises a dry-low-emission combustion system configured to minimize CO and NOx emissions (Fig. 9).
Regarding Claim 26, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1, and Siden further teaches
the low-pressure compressor section 909 and the high-pressure compressor section 905 are fluidly coupled to one another without intercooling there between (Fig. 9).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, and further in view of Bianchi WO 2015/086464. 
Regarding Claim 2, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the load comprises a compressor train.
Bianchi teaches
load (load) comprises a compressor train 57,59 (p.8, ll.20-27; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the load 212 of Siden in view of Niggermeier and Nakhamkin, with Bianchi’s load that comprises a compressor train 57,59, because it has been held that a simple substitution of one known element, in this case, a compressor train 57,59 of Bianchi, for another, in this case, load 212 of Siden in view of Niggermeier and Nakhamkin, to obtain predictable results, in this case providing electric power generated by the gas turbine engine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B. 
Regarding Claim 7, Siden in view of Niggermeier, Nakhamkin and Bianchi teaches the invention as claimed and as discussed above for claim 2.  However, Siden in view of Niggermeier, Nakhamkin and Bianchi, as discussed so far, does not teach the compressor train is driven in rotation by mechanical power generated by the free power turbine only.
Bianchi further teaches
the compressor train 57,59 is driven in rotation by mechanical power generated by the free power turbine 13 only (p.5, ll. 19-29; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the free power turbine 912 of Siden in view of Niggermeier, Nakhamkin and Bianchi, and incorporate Bianchi’s free power turbine 13 that only drives compressor train 57,59 by the mechanical power that it generates, in order to “improve the efficiency” of the gas turbine system and “increase the specific power delivered by the system” (Bianchi; p. 1, ll. 18-20).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier, Nakhamkin and Bianchi, as applied to claim 2, and further in view of Gabelloni 2015/0176485.
Regarding Claim 3, Siden in view of Niggermeier, Nakhamkin and Bianchi teaches the invention as claimed and as discussed above for claim 2.  However, Siden in view of Niggermeier, Nakhamkin and Bianchi does not teach the compressor train comprises at least one gas compressor.  
Gabelloni teaches 
the compressor train 15,17 comprise at least one gas compressor 15 ([0003, 0006]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the compressor train 57,59 of Siden in view of Niggermeier, Nakhamkin and Bianchi with Gabelloni’s compressor train 15,17 that comprise at least one gas compressor 15, because it has been held that a simple substitution of one known element, in this case, compressor train 57,59 of Siden in view of Niggermeier, Nakhamkin and Bianchi, for another, in this case, compressor train 15,17of Gabelloni, to obtain predictable results, in this case providing electric power generated by the gas turbine engine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Regarding Claim 4, Siden in view of Niggermeier, Nakhamkin and Bianchi teaches the invention as claimed and as discussed above for claim 2.  However, Siden in view of Niggermeier, Nakhamkin and Bianchi does not teach the compressor train comprises at least a first gas compressor and a second gas compressor mechanically coupled to one another by a second shaft line, directly connected to the shaft line. 
Gabelloni teaches 
the compressor train 15,17 comprises at least a first gas compressor 15 and a second gas compressor 17 mechanically coupled (via element 21) to one another by a second shaft line (shaft between elements 15 and 17 that has joint element 21), directly connected to the shaft line 9 ([0006]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the compressor train 57,59 of Siden in view of Niggermeier, Nakhamkin and Bianchi with Gabelloni’s compressor train 15,17 that comprises at least a first gas compressor 15 and a second gas compressor 17 mechanically coupled (via element 21) to one another by a second shaft line (shaft between elements 15 and 17 that has joint element 21), directly connected to the shaft line 9, in order to be driven at the same speed (Gabelloni; [0006], ll. 11-15; Fig. 1).
Regarding Claim 5, Siden in view of Niggermeier, Nakhamkin, Bianchi and Gabelloni teaches the invention as claimed and as discussed above for claim 4.  However, Siden in view of Niggermeier, Nakhamkin, Bianchi and Gabelloni, as discussed so far, does not teach the first gas compressor, the second gas compressor and the second shaft line are configured and arranged such that the first gas compressor and the second gas compressor rotate at the same rotational speed. 
Gabelloni further teaches 
the first gas compressor 15, the second gas compressor 17 and the second shaft line (shaft between elements 15 and 17 that has joint element 21) are configured (via element 21) and arranged (in series) such that the first gas compressor 15 and the second gas compressor 17 rotate at the same rotational speed (same speed) ([0006], ll. 11-15; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the compressor train 15,17 of Siden in view of Niggermeier, Nakhamkin, .
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of Lord 2015/0300253. 
Regarding Claim 8, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the low-pressure compressor section is adapted to provide a compression ratio between 1.2 and 3.0. 
Lord teaches
the low-pressure compressor section 20 is adapted to provide a compression ratio between 1.2 and 3.0 (1.2 to 1.5) ([0044], ll. 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin with Lord’s low-pressure compressor 20 section’s compression ratio that is between 1.2 and 3.0, in order to achieve higher engine thermodynamic efficiency (Lord; [0004], ll. 1-6).
Regarding Claim 10, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the low-pressure compressor section has a total number of axial stages between two and five compressor stages. 
Lord teaches
the low-pressure compressor section 20 has a total number of axial stages between two and five compressor stages (five stages 40) ([0044], ll. 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin 
Regarding Claim 11, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the high-pressure compressor section has a total number of nine axial compressor stages. 
Lord teaches
the high-pressure compressor section 22 has a total number of nine axial compressor stages (nine stages 40) ([0044], ll. 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin with Lord’s high-pressure compressor section 22 that has a total number of nine axial compressor stages (nine stages 40), for the same reason as discussed in rejection of claim 8 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of Hasel 2014/0165534 and Lord.
Regarding Claim 9, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the low-pressure compressor section and the high-pressure compressor section are adapted to provide cumulatively a compression ratio between 13 and 45. 
Hasel teaches
the low-pressure compressor section (firs compressor) and the high-pressure compressor section (second compressor) are adapted to provide cumulatively a compression ratio (overall pressure ratio) between 13 and 45 (35) ([0010], ll. 7-10.  Hasel teaches that it was known to operate a gas turbine engine with an overall pressure ratio of greater than or equal to about 35).
Lord teaches that higher OPR (overall pressure ratio) will increase engine efficiency ([0004], ll. 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin, with Hasel’s low-pressure compressor section (firs compressor) and the high-pressure compressor .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of Schwarz 8869504 and Chen 2009/0282840.
Regarding Claim 12, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the free power turbine has a total number of two to four turbine stages. 
Schwarz teaches
the free power turbine 50 has a total number of two to four turbine stages (three to five stages) (Col. 5, ll. 31-34).
Chen teaches that the work output of a turbine increases with increasing number of stages ([0357]; Fig. 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin with Schwarz’s free power turbine 50 that has a total number of two to four turbine stages (three to five stages), in order to increase the “ideal and practical outputs of the turbine” (Chen; [0357], ll. 1-3).
Regarding Claim 13, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the intermediate-pressure turbine section has a single turbine stage. 
Schwarz teaches
the intermediate-pressure turbine section 48 has a single turbine stage (single) (Col. 5, ll. 29-31).
Chen teaches that the work output of a turbine increases with increasing number of stages ([0357]; Fig. 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin 
Regarding Claim 14, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the high-pressure turbine section has a total of two turbine stages. 
Schwarz teaches
the high-pressure turbine section 46 has a total of two turbine stages (double stage) (Col. 5, ll. 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin with Schwarz’s high-pressure turbine section 46 that has a total of two turbine stages (double stage), for the same reason as discussed in rejection of claim 12 above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of Roslund 2005/0099075.
Regarding Claim 15, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the free power turbine is adapted to rotate at a nominal rotational speed between 1400 rpm and 4000 rpm, at or above a rated power. 
Roslund teaches 
the free power turbine 40 is adapted to rotate at a nominal rotational speed between 1400 rpm and 4000 rpm (36000 rpm), at or above a rated power (60 Hz system) ([0025]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate the free power turbine 912 of Siden in view of Niggermeier and Nakhamkin with Roslund’s free power turbine 40 is adapted to rotate at a nominal rotational speed between 1400 rpm and 4000 rpm (36000 rpm), at or above a rated power (60 Hz system), in order to “produce the desired electrical output” for driving the generator (Roslund; [0025], ll. 8-10).
Claims 16-17  rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of Clark 2010/0172747. 
Regarding Claim 16, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the first turbine shaft, a high-pressure compressor rotor of the high-pressure compressor section and a high-pressure turbine rotor of the high-pressure turbine section are adapted to rotate at a rotational speed between 8000 rpm and 11000 rpm at or above rated power. 
Clark teaches 
the first turbine shaft 27, a high-pressure compressor rotor of the high-pressure compressor section 14 and a high-pressure turbine rotor of the high-pressure turbine section 18 are adapted to rotate at a rotational speed between 8000 rpm and 11000 rpm (between 6000 and 12000 rpm) at or above rated power ([0020]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate the first turbine shaft 902 of Siden in view of Niggermeier and Nakhamkin with Clark’s first turbine shaft 27, a high-pressure compressor rotor of the high-pressure compressor section 14 and a high-pressure turbine rotor of the high-pressure turbine section 18 that are adapted to rotate at a rotational speed between 8000 rpm and 11000 rpm (between 6000 and 12000 rpm) at or above rated power, because it was known in the art for the gas turbine engine to have a high pressure compressor rotor that is operating at these speeds (Clark; [0020], ll. 25-30). 
Regarding Claim 17, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the second turbine shaft, the intermediate-pressure turbine section and the low-pressure compressor section are configured to rotate at a rotational speed between 2500 rpm and 4000 rpm, at or above rated power. 
Clark teaches 
the second turbine shaft 28, the intermediate-pressure turbine section 19 and the low-pressure compressor section 21,40 are configured to rotate at a rotational speed between 2500 rpm and 4000 rpm (between 1500 and 2700 rpm), at or above rated power ([0020]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate the second turbine shaft 906 of Siden in view of Niggermeier and Nakhamkin . 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of Santini 2015/0345385. 
Regarding Claim 20, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the free power turbine has a speed range between 70% and 110% of a nominal rotational speed. 
Santini teaches
the free power turbine 7 has a speed range between 70% and 110%  (95%) of a nominal rotational speed (rated speed) ([0069]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate the second turbine shaft 906 of Siden in view of Niggermeier and Nakhamkin with Santini’s free power turbine 7 that has a speed range between 70% and 110%  (95%) of a nominal rotational speed (rated speed), in order to drive the load at the required rotary speed (Santini; [0069], ll. 4-14).
Regarding Claim 21, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the gas turbine engine is configured to have an air flowrate between 150 and 200 kg/s at ISO day conditions and 100% power output. 
Santini does not teach the gas turbine engine is configured to have an air flowrate between 150 and 200 kg/s at ISO day conditions and 100% power output.  However, Santini teaches a flow-conditioning arrangement, like movable nozzle and inlet guide vanes, that are used to modify air or combustion gas flow through the gas turbine and/or the gas generator compressor ([0022-23]). Santini further teaches that regulating the inlet guide vanes and moving it to open position will increase the air 
Therefore, since the general conditions of the claim, i.e. an air flowrate and power output of the gas turbine engine can be optimized, were disclosed in the prior art by Santini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gas turbine engine 900, as taught by Siden in view of Nakhamkin, to have movable nozzle and inlet guide vanes, in order to control the air flow rate through the compressor and increase the mechanical power for driving the load (Santini; [0098]).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  
While Siden in view of Niggermeier, Nakhamkin and Santini teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, and further in view of Zhang 2012/0204574. 
Regarding Claim 22, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the free power turbine comprises a free power turbine rotor supported in an overhung configuration by a bearing arrangement. 
Zhang teaches
the free power turbine 22 comprises a free power turbine rotor 100,110 supported in an overhung (overhung) configuration by a bearing arrangement 122,124,126 ([0030], ll. 1-4; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the free power turbine 912 of Siden in view of Niggermeier and Nakhamkin, with Zhang’s free power turbine 22 comprises a free power turbine rotor 100,110 supported in an 	
Regarding Claim 23, Siden in view of Niggermeier, Nakhamkin, and Zhang teaches the invention as claimed and as discussed above for claim 22.  However, Siden in view of Niggermeier, Nakhamkin, and Zhang, as discussed so far, does not teach the free power turbine rotor is mounted at an upstream end of the third turbine shaft, opposite to the load coupling end of the third turbine shaft, the bearing arrangement being located between the free power turbine rotor and the load coupling end. 
Zhang further teaches
the free power turbine rotor 100,110 is mounted at an upstream end of the third turbine shaft 120 (seen in Fig. 1), opposite to the load coupling end of the third turbine shaft 120, the bearing arrangement 122,124,126 being located between the free power turbine rotor 120 and the load coupling end (Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the free power turbine 912 of Siden in view of Niggermeier, Nakhamkin, and Zhang, with Zhang’s free power turbine rotor 100,110 mounted at an upstream end of the third turbine shaft 120, opposite to the load coupling end of the third turbine shaft 120, the bearing arrangement 122,124,126 being located between the free power turbine rotor 120 and the load coupling end, for the same reason as discussed in rejection of claim 22 above.	
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier, Nakhamkin, and Zhang, as applied to claim 22, and further in view of Haraldsson 2016/0222826. 
Regarding Claim 24, Siden in view of Niggermeier, Nakhamkin, and Zhang teaches the invention as claimed and as discussed above for claim 22.  However, Siden in view of Niggermeier, Nakhamkin, and Zhang, as discussed so far, does not teach the bearing arrangement consists of rolling-contact bearings and said bearing arrangement consists of two radial bearings and one axial bearing. 
Zhang further teaches
the bearing arrangement 122,124,126 consists of contact bearings 122,124 and said bearing arrangement 122,124,126 consists of two contact bearings 122,124 and one axial bearing 126 ([0032]; Fig. 2) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bearing arrangement 122,124,126 of Siden in view of Niggermeier, Nakhamkin, and Zhang, with Zhang’s the bearing arrangement 122,124,126 consists of journal bearings 122,124 and said bearing arrangement 122,124,126 consists of two journal bearings 122,124 and one axial bearing 126, for the same reason as discussed in rejection of claim 22 above.
Siden in view of Niggermeier, Nakhamkin, and Zhang does not teach the bearing arrangement consists of rolling-contact bearings and said bearing arrangement consists of two radial bearings.
Haraldsson teaches
the bearing arrangement 160 consists of rolling-contact bearings 166a,166b and said bearing arrangement consists of two radial bearings 166a,166b ([0035, 0040]; Fig. 2, 3a-3b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bearing arrangement 122,124 consisting of journal bearings 122,124 of Siden in view of Niggermeier, Nakhamkin, and Zhang, with Haraldsson’s bearing arrangement 160 consists of rolling-contact bearings 166a,166b and said bearing arrangement consists of two radial bearings 166a,166b, in order to provide “an enhanced fixation of the turbine” so that the shaft is “prevented from tilting relative its longitudinal axis” (Haraldsson; [0040], ll. 6-9).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of Sheridan 2015/0125293 (hereinafter: Sheridan ‘293).
Regarding Claim 25, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the first turbine shaft and the second turbine shaft are supported by a first-shaft bearing arrangement and a second-shaft bearing arrangement, respectively, the first-shaft bearing arrangement and the second-shaft bearing arrangement each comprises only rolling-contact bearings, and each said first-shaft bearing arrangement and said second-shaft bearing arrangement consists of two radial bearings and one axial bearing. 
Sheridan ‘293 teaches
 respectively, the first-shaft bearing arrangement 250,260 and the second-shaft bearing arrangement 200,220,230 each comprises only rolling-contact bearings (rolling element bearings), and each said first-shaft bearing arrangement 250,260 and said second-shaft bearing 200,220,230 arrangement consists of two (at least two) radial bearings (non-thrust/roller bearings: first – 260; second – 230) and one axial bearing (thrust bearings: first – 250; second – 220) (Abstract, and [0008-009; 0052-0057]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first turbine shaft 902 and the second turbine shaft 906 of Siden in view of Niggermeier and Nakhamkin, with Sheridan ‘293’s first turbine shaft 52 and the second turbine shaft 54 that are supported by a first-shaft bearing arrangement 250,260 and a second-shaft bearing arrangement 200,220,230, respectively, the first-shaft bearing arrangement 250,260 and the second-shaft bearing arrangement 200,220,230 each comprises only rolling-contact bearings (rolling element bearings), and each said first-shaft bearing arrangement 250,260 and said second-shaft bearing 200,220,230 arrangement consists of two (at least two) radial bearings (non-thrust/roller bearings: first – 260; second – 230) and one axial bearing (thrust bearings: first – 250; second – 220), in order to provide a rotation of the compressor and turbine sections (Sheridan ‘293; [0003], ll. 1-3).	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of Hjerpe 2007/0059159.
Regarding Claim 27, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach the low-pressure compressor section has an air inlet fluidly coupled to a filter chamber, adapted to feed ambient air through the filter chamber to the gas turbine engine and to provide air to a most upstream compressor stage of the low-pressure compressor section at substantially ambient temperature. 
Hjerpe teaches
the low-pressure compressor section (compressor) has an air inlet (E) fluidly coupled to a filter chamber 101, adapted to feed ambient air (ambient air) through the filter chamber 101 to the gas turbine 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the aeroderivative gas turbine engine 900 and the low-pressure compressor section 909 of Siden in view of Niggermeier and Nakhamkin with Hjerpe’s low-pressure compressor section (compressor) that has an air inlet (E) fluidly coupled to a filter chamber 101, adapted to feed ambient air (ambient air) through the filter chamber 101 to the gas turbine engine 10 and to provide air to a most upstream compressor stage (E) of the low-pressure compressor section (compressor) at substantially ambient temperature, in order to “provide weather protection and reduces emissions of sound” (Hjerpe; [0035], ll. 1-3).	
Claim 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, and further in view of Brown 2010/0218508.
Regarding Claim 28, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach a stationary base, whereon the load is mounted; a removable skid adapted to be positioned on and connected to the stationary base; first links for connecting the gas turbine engine to the removable skid and to the stationary base; further links to connect the gas turbine engine or a portion thereof to the removable skid, such that the removable skid can be removed from the stationary base together with the gas turbine engine or part thereof. 
Brown teaches 
a stationary base 16, whereon the load 14 is mounted; a removable skid 28 adapted to be positioned on and connected to the stationary base 16; first links 30,32, 42,44,46 for connecting the gas turbine engine 82 to the removable skid 28 and to the stationary base 16; further links 62,64 to connect the gas turbine engine 82 or a portion thereof to the removable skid 28, such that the removable skid 28 can be removed from the stationary base 16 together with the gas turbine engine 82 or part thereof ([0047-0048, 0051, 100]; Fig. 2A-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin 
Regarding Claim 29, Siden in view of Niggermeier, Nakhamkin, and Brown teaches the invention as claimed and as discussed above for claim 28.  However, Siden in view of Niggermeier, Nakhamkin, and Brown, as discussed so far, does not teach the stationary base and the removable skid are adapted to be coupled to one another in a pre-set position, such that a position of a rotation axis of the gas turbine engine or part thereof can be fine-tuned with respect to the removable skid, and that once the removable skid is mounted on the stationary base in the pre-set position, the axis of the gas turbine engine or part thereof is automatically aligned with an axis of the shaft line. 
Brown further teaches
the stationary base 16 and the removable skid 28 are adapted to be coupled (via 42,44,46) to one another in a pre-set positon, such that a position of a rotation axis 92 of the gas turbine engine 82 or part thereof can be fine-tuned with respect to the removable skid 28, and that once the removable skid 28 is mounted on the stationary base 16 in the pre-set position, the axis 92 of the gas turbine engine 82 or part thereof is automatically aligned with an axis 92 of the shaft line 94 ([0051, 0055, and 0097-0098]; Fig. 2A-2D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the stationary base 16 of Siden in view of Niggermeier, Nakhamkin, and Brown, with Brown’s stationary base 16 and the removable skid 28 are adapted to be coupled (via 42,44,46) to one another in a pre-set positon, such that a position of a rotation axis 92 of the gas turbine engine 82 or part thereof can be fine-tuned with respect to the removable skid 28, and that once the removable skid 28 is mounted on the stationary base 16 in the pre-set position, the axis 92 of the gas 	
Regarding Claim 30, Siden in view of Niggermeier and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier and Nakhamkin does not teach an air inlet plenum; a removable inlet extension cone, arranged between the air inlet plenum and the low-pressure compression section of the gas turbine engine. 
Brown teaches 
an air inlet plenum 185; a removable inlet extension cone 326, arranged between the air inlet plenum 185 and the low-pressure compression section 187 of the gas turbine engine ([0088]; Fig.14C)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the aeroderivative gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin, with Brown’s an air inlet plenum 185; a removable inlet extension cone 326, arranged between the air inlet plenum 185 and the low-pressure compression section 187 of the gas turbine engine, for the same reason as discussed in rejection of claim 28 above.	
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier and Nakhamkin, as applied to claim 1, and further in view of  Sheridan 2015/0377142 (hereinafter: Sheridan ‘142).
Regarding Claim 31, Siden in view of Niggermeier and Nakhamkin teaches a method of operating a gas turbine system 1 (Fig. 1), and Siden further teaches 
igniting the combustor section 120, generating combustion gas (hot gasses) therewith, expanding said combustion gas in the high-pressure turbine section 904 and producing mechanical power (mechanical energy) therewith to rotate the high-pressure compressor section 905 ([0042]; Fig. 9);
starting rotation of the intermediate-pressure turbine section 908 and producing mechanical power therewith to rotate the low-pressure compressor section 909 ([0043]; Fig. 9);
starting rotation of the free power turbine 912 and of the load 212 ([0045]; Fig. 9).
Siden in view of Niggermeier and Nakhamkin does not teach starting rotation of the first turbine shaft with a starter; and gradually increasing the rotational speed of the free power turbine and of the load 
However, Siden in view of Niggermeier and Nakhamkin, with an aeroderivative gas turbine engine 900, is capable of gradually increasing the rotational speed of the free power turbine and of the load up to a required nominal rotational speed, continuously maintaining the closed, at least partially pressurized fluid circuit at least partially pressurized. Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114, II. 
While Siden in view of Niggermeier and Nakhamkin teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Siden in view of Niggermeier and Nakhamkin does not teach starting rotation of the first turbine shaft with a starter.
Sheridan ‘142 teaches the apparatus that in its normal and usual course of operation carries out the claimed method wherein
starting rotation of the first turbine shaft 26 with a starter 12 ([0015, 0038]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin,  and include a starter 12 that is connected to the first turbine shaft 26, as taught by Sheridan ‘142, in order to “ignite the engine” (Sheridan ‘142; [0038], ll. 12-15).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Siden in view of Niggermeier, and Nakhamkin, as applied to claim 1, and further in view of Schwarz.
Regarding Claim 32, Siden in view of Niggermeier, and Nakhamkin teaches the invention as claimed and as discussed above for claim 1.  However, Siden in view of Niggermeier, and Nakhamkin, as 
Niggermeier further teaches  
a set of outlet guide vanes 102 arranged between the high-pressure compressor section 52 and the combustor section 26 ([0037-38]; Figs. 2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin,  and include Niggermeier’s set of outlet guide vanes 102 arranged between the high-pressure compressor section 52 and the combustor section 26, in order to reduce flow velocity and direct airflow to the combustor through the diffuser vanes 102 (Niggermeier; [0037-38]).
Siden in view of Niggermeier, and Nakhamkin, does not teach a set of inlet guide vanes arranged upstream of the low-pressure compressor section.
Schwarz teaches
a set of inlet guide vanes 155 arranged upstream of the low-pressure compressor section 42 (Col. 7, ll. 33-37; Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine engine 900 of Siden in view of Niggermeier and Nakhamkin,  and include Schwarz’s set of inlet guide vanes 155 arranged upstream of the low-pressure compressor section 42, in order to redirect airflow evenly into the compressor.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reijnen 2002/0170312 in view of Siden, Niggermeier, and Nakhamkin.
Regarding Claim 1, Reijnen teaches a gas turbine system 1 comprising (Fig. 1):
a gas turbine engine (gas turbine) ([0002]); and
a load 23a,23b having a shaft line (shaft of the compressor) drivingly coupled to the gas turbine engine (gas turbine) ([0002]; Fig. 1). 
Reijnen does not teach an aeroderivative gas turbine engine; and a load having a shaft line drivingly coupled to the gas turbine engine; the gas turbine engine comprises: a high-pressure turbine section and a high-pressure compressor section drivingly coupled to one another by a first turbine shaft, an intermediate-pressure turbine section and at least one additional low-pressure compressor section drivingly coupled to one another by a second turbine shaft, the first turbine shaft and the second turbine shaft being coaxially arranged, the second turbine shaft extending through the first turbine shaft, wherein each of the high-pressure, intermediate-pressure and low-pressure turbine sections respectively comprises a set of rotating blades and a set of stationary blades; a combustor section including a diffusion combustor defining a flow passage extending therethrough, wherein the high-pressure turbine section and the high-pressure compressor section, in addition to being mechanically coupled via the first turbine shaft, are fluidly coupled via the flow passage extending through the combustor section, and the low-pressure compressor section and the intermediate-pressure turbine section, in addition to being mechanically coupled via the second turbine shaft, are fluidly coupled via a common flow path extending through the high-pressure compressor section, the combustor section and the high- pressure turbine section; and a free power turbine, supported by a third turbine shaft, which is mechanically uncoupled from the first turbine shaft and the second turbine shaft, the third turbine shaft having a load coupling end directly coupled to the shaft line, such that the shaft line and the third turbine shaft rotate at the same rotational speed; and wherein the free power turbine has a mechanical power rating of at least 6SMW under ISO day conditions.
Siden teaches a gas turbine system comprising (seen in Fig. 9):
an aeroderivative gas turbine engine 900 (Fig. 9); and
a load 212 having a shaft line 910 drivingly coupled to the gas turbine engine 900; the gas turbine engine 900 comprises (Fig. 9):
a high-pressure turbine section 904 and a high-pressure compressor section 905, drivingly coupled to one another by a first turbine shaft 902;
an intermediate-pressure turbine section 908 and at least one additional low-pressure compressor section 909 drivingly coupled to one another by a second turbine shaft 906, the first turbine 
a combustor section 120; 
a free power turbine 912, supported by a third turbine shaft 910, which is mechanically uncoupled from the first turbine shaft 902 and the second turbine shaft 906, the third turbine shaft 910 having a load coupling end directly coupled to the shaft line 910, such that the shaft line 910 and the third turbine shaft 912 rotate at the same rotational speed ([0041]; Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine engine (gas turbine) of Reijnen with Siden’s aeroderivative gas turbine engine 900, because it has been held that a simple substitution of one known element, in this case, gas turbine engine (gas turbine) of Reijnen, for another, in this case, aeroderivative gas turbine engine 900 of Siden, to obtain predictable results, in this case to provide power to drive a load, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Reijnen in view of Siden does not teach each of the high-pressure, intermediate-pressure and low-pressure turbine sections respectively comprises a set of rotating blades and a set of stationary blades; a combustor section including a diffusion combustor defining a flow passage extending therethrough, wherein the high-pressure turbine section and the high-pressure compressor section, in addition to being mechanically coupled via the first turbine shaft, are fluidly coupled via the flow passage extending through the combustor section, and the low-pressure compressor section and the intermediate-pressure turbine section, in addition to being mechanically coupled via the second turbine shaft, are fluidly coupled via a common flow path extending through the high-pressure compressor section, the combustor section and the high- pressure turbine section; and the free power turbine has a mechanical power rating of at least 65MW under ISO day conditions.
Niggermeier teaches
each of the high-pressure 54, intermediate-pressure 46 and low-pressure turbine 44 sections respectively comprises a set of rotating blades and a set of stationary blades (set of rotating and stationary blades seen in Fig. 1);

and the low-pressure compressor section 44 and the intermediate-pressure turbine section 46, in addition to being mechanically coupled via the second turbine shaft 30, are fluidly coupled via a common flow path [b] extending through the high-pressure compressor section 52, the combustor section 26 and the high- pressure turbine section 54 (Annotated Figs. 1-2, below).

    PNG
    media_image1.png
    535
    857
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 1 of Niggemeier (US 2015/0252729)

    PNG
    media_image2.png
    582
    879
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 2 of Niggemeier (US 2015/0252729)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the schematic high-pressure turbine section 904, intermediate-pressure turbine section 908, high-pressure compressor section 905 and a combustor section 120 of Reijnen in view of Siden with Niggermeier’s high-pressure 54, intermediate-pressure 46 and low-pressure turbine 44 sections respectively that each comprise a set of rotating blades and a set of stationary blades, and a combustor section 26 including a diffusion combustor 56  defining a flow passage [a] extending therethrough, the high-pressure turbine section 54 and the high-pressure compressor section 52, in addition to being mechanically coupled via the first turbine shaft 32, are fluidly coupled via the flow passage [a] extending through the combustor section 26, and the low-pressure compressor section 44 and the intermediate-pressure turbine section 46, in addition to being mechanically coupled via the second turbine shaft 30, are fluidly coupled via a common flow path [b] extending through the high-pressure compressor section 52, the combustor section 26 and the high- pressure turbine section 54, in order to pressurize airflow to the combustor for producing combustion gas (Niggermeier; [0003]) and to control the high pressure compressor exit pressure as desired (Niggermeier; [0040]).
Reijnen in view of Siden and Niggermeier does not teach the free power turbine has a mechanical power rating of at least 65MW under ISO day conditions.
Nakhamkin teaches a conventional combustion turbine assembly that is rated at 84.5 MW under ISO conditions (Col. 1, ll. 36-49; Fig. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the free power turbine 912 of Reijnen in view of Siden and Niggermeier to have a mechanical power rating of at least 65MW under ISO day conditions, as taught by Nakhamkin that teaches a conventional turbine generating the claimed power output.   
Reijnen in view of Siden, Niggermeier, and Nakhamkin does not teach the free power turbine has a mechanical power rating of at least 65MW under ISO day conditions.  However, Reijnen in view of Siden, Niggermeier, and Nakhamkin, teach an aeroderivative gas turbine engine 900 which has a free power turbine 912 that is capable of having a mechanical power rating of at least 65MW under ISO day conditions.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114, II.
While Reijnen in view of Siden, Niggermeier, and Nakhamkin teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings. In other words, the apparatus as claimed and the applied prior art being the same, the will obviously operate in the same way under identical conditions.
Regarding Claim 2, Reijnen in view of Siden, Niggermeier, and Nakhamkin teaches the invention as claimed and as discussed above for claim 1, and Reijnen further teaches
the load 23a,23b comprises a compressor train 23a,23b (Abstract, Fig. 1).
Regarding Claim 6, Reijnen in view of Siden, Niggermeier, and Nakhamkin teaches the invention as claimed and as discussed above for claim 2, and Reijnen further teaches
a natural gas liquefaction section 1, including a natural gas feed line 85 supplying a natural gas and at least one refrigerant circuit 20, a refrigerant fluid (natural gas) is adapted to circulate; the 
Response to Argument

Applicant's arguments, filed on 02/03/2022, with respect to 35 U.S.C. 103 rejections of claims 1-18 and 20-31 have been considered but are not persuasive, and the same combination of the same references used in the previous Office Action, still reads on the amended claims, used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.

Conclusion

















































































































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741